Concurring Opinion.
Roby, C. J.
The representation by appellee that he had sold his farm, as made and understood, was true. He did not intend to include, nor was he understood as including, an assertion that he had transferred title. Evidence of *518such transfer • was furnished hy a forged deed, for which appellee was in nowise responsible. He does not now have occasion to deny the truth of the statement made hy him that he had sold the farm, and there is, therefore, nothing upon which to base an estoppel. Eor this reason alone I concur in the affirmance of the judgment.